Citation Nr: 0908686	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1975 to April 1977.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On his September 2007 Form 9, the 
Veteran indicated that he desired a Central Office hearing 
before a member of the Board.  In January 2008 
correspondence, he withdrew that hearing request. 


FINDING OF FACT

Basic eligibility requirements for VA nonservice-connected 
pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.17 (2008).


CONCLUSION OF LAW

Basic eligibility requirements for VA nonservice-connected 
pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.17 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The critical facts in this case, i.e., the dates of 
the veteran's active service, are not in dispute.  
Consequently, resolution of the matter is wholly dependent on 
interpretation of the statutory and regulatory provisions 
pertaining to the nature of service that is necessary to 
establish basic eligibility for VA nonservice-connected 
pension benefits.  Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

B.	Facts and Analysis

The veteran's DD 214 reflects that he enlisted in the U.S. 
Army on September 4, 1975; was discharged from service on 
April 5, 1977; and was awarded a Marksman (Riffle) Badge.  He 
does not allege any other periods of active service.

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active service 
during a period of war (emphasis added) who are permanently 
and totally disabled from disability which is not the result 
of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 
3.3.

The term period of war is defined by statute, and means the 
Spanish American War, the Mexican border period, World War I, 
World War II, the Korean Conflict, the Vietnam era, the 
Persian Gulf War, and the period beginning on the date of any 
future declaration of war by the Congress and ending on the 
date prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  The Vietnam era ended May 7. 
1975, and the Persian Gulf era began August 2, 1990; there 
was no period of war in the interim. 38 U.S.C.A. § 101(11); 
38 C.F.R. § 3.2(f)(i).

As was noted above, the facts in this case are straight- 
forward, and are not in dispute; governing statute and 
regulations are clear and unambiguous.  The Veteran's active 
service from April 1975 to April 1977 falls outside the 
parameters of the periods of war defined by statute and 
regulation.  Consequently, he does not have qualifying 
service, and is not entitled to VA pension benefits.

The Veteran argues that it's not fair to exclude him from 
pension benefits just because he had not served during a 
period of war.  He stated that had the United States been 
called to war during his time in service he would have served 
his part.   The Board has no authority to extend the benefits 
based on what the Veteran would have done had he served 
during a period of war or to expand on the definitions of 
what were the periods of war.  38 U.S.C.A. § 7104.

The law is dispositive in this matter, and the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


